In the above case, No. 47749, with which were consolidated Nos. 47750 and 47751, the following order was issued on July 22,1952:
This case, representing a consolidation of actions Nos. 47749, 47750 and 47751, under the number 47749, comes before the Court on a stipulation of the parties to the consolidated action, the stipulation being filed on July 21, 1952, and signed on behalf of plaintiffs by their attorneys of record and on behalf of the defendant by Assistant Attorney General Holmes Baldridge. The stipulation recites that an offer to compromise and settle all claims asserted in the three actions for the sum of $3,100,000. plus compensation for delay in payment was submitted by plaintiffs to the Attorney General who rejected the offer and made a counter offer to pay plaintiffs $2,800,000, plus compensation for delay in payment computed at the rate of four per cent per annum from July 12, 1941 to date of payment, which counter offer was accepted by plaintiffs in full settlement of all claims set forth in the petitions, and the defendant consented to the entry of judgment in that amount, therefore,
It is ordered this 22d day of July, 1952, that upon the foregoing stipulation and report of Commissioner W. Ney Evans, judgment be and the same is entered in favor of the plaintiffs in the consolidated action in the sum of Two Million Eight Hundred Thousand Dollars ($2,800,-000.) plus interest, not as interest but as part of just compensation, computed at the rate of four per cent (4%) per annum from July 12,1941 to date of payment.